COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-185-CV
 
 
 
IN THE ESTATE OF GRETEL KIRK 
LEWIS, DECEASED
 
 
  
----------
FROM 
PROBATE COURT NO. 2 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the parties’ “Joint Motion To Dismiss Appeal.”  It is 
the court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(2), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
August 30, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.